Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [X] Soliciting Material Pursuant to Section 240.14a-12 FORT DEARBORN INCOME SECURITIES, INC. (NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) N/A (NAME OF PERSON(S) FILING PROXY STATEMENT IF OTHER THAN THE REGISTRANT) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: UBS Global Asset Management (Americas) Inc. 1 North Wacker Drive Chicago, IL 60606 Tel. 888-793 8637 Closed-End Funds Desk www.ubs.com Media release For immediate release Fort Dearborn Income Securities, Inc. announces record date for 2008 annual meeting of shareholders Contact: UBS Global Asset Management Closed-End Funds Desk, 888-793 8637 Chicago, September 16, 2008 The Board of Directors of Fort Dearborn Income Securities, Inc. (NYSE: FDI) has set Monday, October 6, 2008 as the record date for determination of the shareholders entitled to vote at the Funds annual meeting of shareholders, to be held on Friday, December 5, 2008. The matters to be considered at the annual meeting are the election of directors, a proposal submitted by a shareholder, and to transact such other business as may properly come before the meeting. In connection with the Funds annual meeting of shareholders, a proxy statement will be filed with the SEC. WE URGE SHAREHOLDERS TO READ THE PROXY STATEMENT CAREFULLY WHEN IT BECOMES AVAILABLE BECAUSE IT WILL CONTAIN IMPORTANT INFORMATION ABOUT THE FUND. Shareholders will be able to obtain free copies of the proxy statement (when available) as well as other filed documents containing information about the Fund at www.sec.gov, the SECs internet site. Shareholders can also obtain copies of these documents and other related documents, when available, for free by calling the Funds proxy solicitor, Georgeson Inc. at 800-248 7690.
